

[mrwimmerfinalassignme_image1.gif]
        
May 6, 2015                    PERSONAL & CONFIDENTIAL


Hermann Wimmer
Zeisigweg 8
81827 München
Germany                                            
                                    
Subject: Confirmation of International Assignment (Executive Long Term)


Dear Hermann:


On behalf of Teradata, I am pleased to confirm your temporary assignment to
Atlanta, GA, USA, in your role as Co-President of Teradata Data and Analytics,
reporting to Mike Koehler. You will be seconded (on loan) from Teradata GmbH to
Teradata Operations, Inc. You will remain an employee of Teradata GmbH during
the assignment. This assignment will be for a period of two (2) years, projected
to begin August, 1st, 2015 through July, 31st, 2017. The parties may agree at
any time upon extension or shortening of the assignment. If the assignment is
not extended, it is anticipated that you will return to your usual place of
residence in Germany and continue your employment in Germany pursuant to your
(German) Employment Contract.


This letter outlines the terms and conditions associated with the Long Term
Assignment to the USA. This expatriate assignment letter does not conflict with
the German Employment Contract or Amendment dated January 1, 2013 and February
26, 2015 but amends the agreements between the parties with regard to the time
limited assignment to the USA.


This offer is subject to the attainment of the appropriate work permit/visa and
signed acceptance of this letter.


COMPENSATION AND BENEFITS


Your current salary and bonus plan will remain per your current contract. You
will be informed by Teradata GmbH on any change to the amount of the annual
fixed gross salary due which will be established by the Compensation and Human
Resource Committee of the Teradata Board of Directors (Committee). This will be
communicated in writing.


Benefit Plans


Pension/Retirement: You are a current participant in the pension plan sponsored
by Teradata GmbH (the “German Pension Plan”); this participation remains
unchanged. In addition, you will continue to participate in the German pension
scheme (Deutsche Rentenversicherung) upon receipt of a confirmation (certificate
of coverage, DE/US 101) about applicability of the relevant German legal
provisions regarding mandatory Pension insurance issued by the competent German
social security authority. The employer will undertake all necessary steps
required for application for such confirmation with your support. Your support
of this application is key, otherwise remaining in the German pension scheme is
not possible. Issuing the confirmation is in the sole discretion of the
competent authorities.



1 of 1    



--------------------------------------------------------------------------------



Vacation/Holiday: Vacation eligibility is based on the home country plan. Your
public holidays will coincide with the local host country schedule.


Stock Purchase Plan: You may participate in the Teradata Employee Stock Purchase
Plan. Contributions will be deducted from your home country pay. Income from the
sale of stock that has been purchased through the ESPP is considered personal
income.


Long Term Incentive: Your target long term incentive will be established by the
Committee. You are eligible to receive stock option and other equity awards
under the Teradata Stock Incentive Plan. Teradata’s 2012 Stock Incentive Plan
will govern. Stock option or service/performance based share income is treated
as company income for Tax Equalization purposes. Prior to the exercise or sale
of any options/shares, advice should be sought from Global Mobility for tax
purposes.


PREPARING FOR YOUR ASSIGNMENT


Work Permits/Visas: Global Mobility will coordinate with its immigration council
to assist in obtaining the proper visas/work permits for you and your family
members.


Pre-Assignment Trip: You will be provided with a pre-assignment trip to the host
location to become familiar with the community, be given an overview of housing
and schools (if applicable) and an orientation of the city showing the main
areas, shopping areas, medical facilities, etc.


EXPATRIATION


Relocation Allowance: A relocation allowance equal to USD 20,000 will be paid
(net of taxes) to cover any costs incurred not specifically stated in this
letter.


Transportation & Accommodations: You and your accompanying dependent family
members will be reimbursed for the cost of business class airfare to relocate to
the host location at the beginning of your assignment. You are also eligible for
temporary lodging and transportation for up to 60 days if your host housing is
not available upon your arrival in the USA.


Shipment of Personal Effects: You are entitled to ship household goods and
personal effects to your host location. You are authorized for a 20’ container
by sea, and up to 1500 lbs. by air.


Destination Services: Settling in services are available as part of your
relocation package. This program will assist you in securing utilities, etc.
(i.e. electric, gas, phone, internet, water, TV). Teradata will cover the
associated start-up costs. You will also have assistance in setting up a US bank
account, obtaining social security numbers for you and your family and becoming
familiar with the area, including a tour of local shopping spots, medical
centers and details on social events.


Purchase of Property: Teradata does not support the purchase of property in the
host country, because it is the intention of the program that you will return to
your home country. Any losses (including exchange losses) or costs that result
from the sale of your property in the host country will not be covered by
Teradata.

2 of 2



--------------------------------------------------------------------------------





ON ASSIGNMENT


Host Country Housing/Utilities: The Company will provide housing support in the
amount of net USD 96,000 annually to assist with the cost of housing in the USA.
Teradata will pay your utilities (gas, electricity, water) on your behalf up to
$9,600.


Transportation: As you are entitled to an automobile in your home country, you
will be eligible for a leased auto in the USA, including insurance. The Company
will enter into the lease on your behalf, not to exceed USD 1,470 per month.


Dependent Education: The Company will reimburse the cost of tuition, up to net
USD 25,000 annually for your accompanying child while on assignment.


Personal Income Tax & Social Tax: You will be tax equalized (TEQ program details
attached) to Germany on all Teradata employment income as well as up to 20% of
the value of your GTTC in personal income for duration of your assignment. As
there is a totalization agreement (social security agreement) in place between
Germany and the USA, you will continue to contribute into your home country
social plan (pension scheme) on the basis of a certificate of coverage (DE/US
101) Teradata will apply for on your behalf and with your support.


Home Leave: To maintain ties to your home country while on assignment, the
Company will provide for reimbursement of transportation expenses for two home
trips for you and your family per assignment year. If you do not use the
opportunity to go to your home country, there will be no cash reimbursement in
lieu.


Evacuation/International Assistance Services: The Company has engaged a service
provider to assist with emergencies that occur while on assignment. If the
situation is a natural disaster, military or civil disorder, or a medical
emergency that cannot be supported by host country medical expertise, you should
contact the local office of International SOS and provide them with the Teradata
Corporation Service Access Number (11BMMS000183).


REPATRIATION


Relocation Allowance: A relocation allowance equal to USD 10,000 will be paid
(net of taxes).


Transportation & Accommodations: You and your accompanying dependent family
members will be reimbursed for the cost of business class airfare to return to
your home country at the end of your assignment.


Shipment of Personal Effects: You are entitled to ship household goods and
personal effects to your home country at the end of your assignment. You are
authorized for a 20’ container by sea, and up to 1500 lbs. by air.


OTHER


Termination/Resignation: In the event you are terminated with just cause, only
transportation to home country, shipment of personal effects and transition
relocation expenses will be provided. The relocation allowance as well as all
other aspects of relocation would become your responsibility. In the event you
elect to leave the Company (voluntary termination), unless required by law, no
repatriation benefits will apply. If

3 of 3



--------------------------------------------------------------------------------



you prematurely terminate this assignment within the first 12 months, Teradata
reserves the right to recover from you 1/12th of any and all expatriation and on
assignment costs paid for each month you fall short on one year’s service in the
host location. By signing this letter, you agree that any payments otherwise
owed to you can be offset by Teradata to recover these obligations.


Code of Business Conduct & Ethics: You and your family members should understand
that you can be, and often are, highly visible representatives of the Company in
the host location. As such, you will need to be familiar with and adhere to
Company policies and applicable home and host country work laws. Failure to
comply can subject you and the Company to legal penalties and also result in
early repatriation. It is imperative that you and your family members follow
both the letter and the spirit of the law, not only to protect yourselves from
criminal or civil penalties, but also to maintain and advance the Company’s
image as a reputable corporate citizen in the countries in which we operate. You
may also refer to the Teradata Code of Conduct for further reference.


Data Protection Act: To manage your assignment effectively we may need to
process personal data relating to you for the purpose of personnel and
employment administration By signing the assignment letter, you consent under
the Data Protection Act, to the processing of this personal data. This is likely
to include the provision that, from time to time, such data be transferred to
the other offices within the global firm, including those based in countries
outside the EU.


Confidentiality Requirement & Other: This letter contains the total compensation
and benefits to which you are entitled and no local benefits other than those
set out in this letter are to be provided. Teradata reserves the right to
terminate this assignment at its discretion and to reassign you elsewhere during
the term of this assignment taking your interests into regard in a reasonable
way. By signing this letter, you agree to keep this Agreement confidential and
not to disclose its content to anyone except your lawyer, your immediate family,
or your financial consultant, provided such persons agree in advance to keep the
contents of this Agreement confidential and not to disclose it to others.


This contract will be forfeited and will not be continued if you fail to keep
this Agreement confidential as provided in the preceding line.


Your employment remains subject to German law also during the assignment period,
unless provisions of another law are applicable mandatorily.


Please acknowledge your acceptance of this offer by signing the original copy in
the space provided below. Please return the fully executed copy to Jennifer
Henry. We look forward to your favorable reply.


I hereby agree to and accept the foregoing terms and conditions.












_________________________________        __________________________
Hermann Wimmer                        Date
Co-President, Teradata Data & Analytics
Teradata GmbH



4 of 4



--------------------------------------------------------------------------------









_________________________________        __________________________
Caroline Schmidt                            Date
Managing Director
Teradata GmbH






_________________________________        __________________________
Laura Nyquist                            Date
Secretary
Teradata Operations, Inc.




cc: Ernst & Young LLP
AIReS
Maggio+Kattarx

5 of 5

